DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 8/16/2022. The amendments
filed on 8/16/2022 have been entered. Accordingly, claims 1-3, 6-12, 17-21 remain pending.

The applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 7 of the Response:
“Applicant submit that claims 1 and 17 at least as amended do not merely disclose a mental process. For example, claim 1 as amended recites in part, "generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data."”
 And 
“The Examiner argues that other than the recitation of the ultrasound transducer array, to transmit and receive ultrasound signals is a mental process. See Office Action, p. 7-8. Applicant respectfully disagrees and submits that the human mind is not equipped to transmit and receive ultrasound signals.”

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “claims 1 and 17 at least as amended do not merely disclose a mental process” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 101”. Specifically the line "generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data." mentions a display which would be considered a generic computer components in the ultrasound imaging arts. For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 101” section Applicant’s assertions are not considered persuasive.
The Examiner also respectfully disagrees with Applicant’s assertion that “submits that the human mind is not equipped to transmit and receive ultrasound signals” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 101”. Under the broadest reasonable interpretation a human would be able to transmit and receive ultrasound signals as worded by the Applicant’s claims. For example, a human can be verbally told the output of an ultrasound signal in a format acceptable for a human brain, like numbers, and they can verbally recite the signal to another human, which under the broadest reasonable interpretation would be transmission and reception of ultrasound signals. For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 101” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 10 of the Response:
“nothing in these additional references teaches or provides any motivation to modify the ARMA algorithm of Sacchi to be performed in the time-domain.”

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “nothing in these additional references teaches or provides any motivation to modify the ARMA algorithm of Sacchi to be performed in the time-domain.” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 103”. Specifically "Van Veen et al" when combined with “Sacchi et al” is able to teach everything time-space domain variant of “Sacchi et al”, because “Van Veen et al” teaches the transformation of data in the frequency-space domain to the time-space domain. Van Veen also teaches a motivation of “the algorithm is shown to effectively eliminate the skin-breast artifact while introducing only a very small level of distortion in the signal backscattered from the lesion. (Col 21, Lines 10-13) of Van Veen”. For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 101” section Applicant’s assertions are not considered persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising: acquiring ultrasound channel data at a signal processor; generating a predictive error filter with an autoregressive moving average model based at least in part, on the ultrasound channel data with the signal processor; estimating, with the predictive error filter, noise in the ultrasound channel data; and subtracting the noise from the ultrasound channel data to obtain clean channel data with the signal processor, wherein the generating, estimating, and subtracting are performed in a time- space domain; generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data.
The limitation of acquiring ultrasound channel data at a signal processor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “signal processor,” would represent generic computer components in the ultrasound imaging arts.
Similarly, the limitation of generating a predictive error filter with an autoregressive moving average model at a signal processor based at least in part, on the ultrasound channel data with the signal processor; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “signal processor,” would represent generic computer components in the ultrasound imaging arts.
Similarly, the limitation of estimating, with the predictive error filter, noise in the ultrasound channel data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually estimating the noise via mathematical computation. 
Similarly, the limitation subtracting the noise from the ultrasound channel data to obtain clean channel data with the signal processor, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “signal processor,” would represent generic computer components in the ultrasound imaging arts.
Similarly, the limitation of wherein the generating, estimating, and subtracting are performed in a time- space domain; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually making, estimating, and subtracting data in the time – space domain.
Similarly, the limitation of generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “display,” would represent generic computer components in the ultrasound imaging arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – a signal processer and a display. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Additionally Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the method is repeated for every depth of an ultrasound scan as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually repeating the above method for a number of depths.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein generating the predictive error filter, estimating noise in the ultrasound channel data, and subtracting the noise from the ultrasound channel data are performed iteratively based, at least in part, on the clean channel data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually repeating the above method based on clean channel data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein estimating the predictive error filter with the autoregressive moving average model includes: generating a multi-order model of the predictive error filter converting the multi-order model and the ultrasound channel data to matrix form solving an eigenvalue problem for the predictive error filter, wherein the eigenvalue problem comprises a correlation matrix of a noisy sequence times the predictive error matrix equal to a variance of noise times the predictive error matrix as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually making the multi-order model, and converting it to matrix form via mathematical computation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein estimating the noise in the ultrasound channel data comprises deconvolving the predictive error filter and the noisy sequence as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually deconvolving the filter via mathematical computation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites further comprising geometrically aligning or applying delays to the channel data prior to generating the predictive error filter as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually geometrically aligning the data via mathematical computation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites further comprising summing the clean channel data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually summing the data via mathematical computation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an ultrasound imaging system comprising: an ultrasound transducer array configured to transmit and receive ultrasound signals; at least one channel operatively coupled to the ultrasound transducer configured to transmit channel data based, at least in part, on the received ultrasound signals; and a signal processor operatively coupled to the at least one channel, wherein the signal processor is configured to: acquire the channel data from the at least one channel; generate a predictive error filter with an autoregressive moving average model in a time- space domain; estimate, with the predictive error filter, noise in the channel data in the time-space domain; and subtract the noise from the channel data to obtain clean channel data in the time-space domain; and an image processor configured to generating image data for display based, at least in part, on the clean channel data. 
The limitation of ultrasound imaging system comprising: an ultrasound transducer array configured to transmit and receive ultrasound signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “ultrasound transducer array,” would represent generic computer components in the ultrasound imaging arts. 
Similarly, the limitation of at least one channel operatively coupled to the ultrasound transducer configured to transmit channel data based at least in part, on the received ultrasound signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “at least one channel,” would represent generic computer components in the ultrasound imaging arts. 
Similarly, the limitation of a signal processor operatively coupled to the at least one channel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “a signal processor,” would represent generic computer components in the ultrasound imaging arts.
Similarly, the limitation of acquire the channel data from the at least one channel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “at least one channel,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one channel” language, the context of this claim encompasses the user manually receiving ultrasound channel data.
Similarly, the limitation of generate a predictive error filter with an autoregressive moving average model in a time- space domain, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually producing the filter via mathematical computation. 
Similarly, the limitation of estimate, with the predictive error filter, noise in the channel data in the time-space domain; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually estimating the noise via mathematical computation. 
Similarly, the limitation of subtract the noise from the channel data to obtain clean channel data in the time-space domain; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually subtracting the noise from the data via mathematical computation. 
Similarly, the limitation of an image processor configured to generating image data for display based, at least in part, on the clean channel data as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “ an image processor,” and “display” nothing in the claim element precludes the step from practically being performed in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional element – using an ultrasound transducer array to transmit and receive ultrasound signals, having at least one channel configured to transmit channel data, a signal processor coupled to the at least one channel, an image processor, and a display. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a transducer, channel, processor to transmit signals, the image processor, and a display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Additionally Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the ultrasound transducer array includes a plurality of transducer elements and the at least one channel includes a channel for each of the plurality of transducer elements as drafted, is a process that, under its broadest reasonable interpretation, covers generic computer components. The transducer array and the channel, are described as generic computer components in the above limitation, the process of adding more does not prove an inventive concept.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Additionally Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites further comprising a beamformer configured to provide delays and/or geometrical alignment of the channel data and wherein the signal processor is configured to acquire the channel data from the beamformer as drafted, is a process that, under its broadest reasonable interpretation, covers generic computer components. The beamformer described here is a common component in ultrasound imaging arts, and the signal processor described in Claim 10 is also a generic computer component.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method comprising: acquiring beamsum data with a processor, the beamsum data responsive to a plurality of ultrasound transmit events in a plurality of directions; generating a predictive error filter with an autoregressive moving average model based, at least in part, on the beamsum data; estimating, with the predictive error filter, noise in the beamsum data; and subtracting the noise from the beamsum data to generate clean data wherein the generating, estimating, and subtracting are performed in a time-space domain; generating image data for display based, at least in part, on the clean data; and displaying an image based on the image data.
The limitation of acquiring beamsum data with a processor, the beamsum data responsive to a plurality of ultrasound transmit events in a plurality of directions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
Similarly, the limitation of generating a predictive error filter with an autoregressive moving average model based, at least in part, on the beamsum data; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually producing the filter via mathematical computation. 
Similarly, the limitation of estimating, with the predictive error filter, noise in the beamsum data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually estimating the noise via mathematical computation. 
Similarly, the limitation of estimating, with the predictive error filter, noise in the ultrasound channel data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually estimating the noise via mathematical computation. 
Similarly, the limitation subtracting the noise from the beamsum data to generate clean data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually subtracting the noise from the data via mathematical computation. 
Similarly, the limitation of wherein the generating, estimating, and subtracting are performed in a time- space domain; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually making, estimating, and subtracting data in the time – space domain.
Similarly, the limitation of generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “display,” would represent generic computer components in the ultrasound imaging arts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – a processer and a display. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Additionally Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the beamsum data is generated based on coherently compounding a plurality of beamsum signals obtained from different respective beam directions as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually compounding the beamsum signals via mathematical computation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.
Additionally Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein each of the plurality of ultrasound transmit events is a plane wave or a diverging wave as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually records the events in the format of a plane or diverging wave.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Even though Rejections under 35 U.S.C. 101 are being made for all claims, rejections under 35 U.S.C. 103 will also be added for compact prosecuting.

Claims 1, 2, 3, 10, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchi et al (FX ARMA filters) and Pintoffl et al (US 20180275258 A1) in further view of Van Veen et al (US 7570063 B2).

Regarding Claim 1, Sacchi et al teaches generating a predictive error filter with an autoregressive moving average model (“an autoregressive/moving average (ARMA) model” (Summary); “In this paper we utilize the ARMA Structure of the signal to estimate the PEF” (Introduction)), 
estimating, with the predictive error filter noise  (The noise is estimated by deconvolving the PEF from the non – white innovation in equation 8 (Noise Estimation)).
subtracting the noise from the data to obtain clean data (The noise sequence Wk which will be used to estimate the clean signal Sk= Yk – Wk. (Noise Estimation))
However, Sacchi et al does not teach, a method comprising: acquiring ultrasound channel data, the use of signal processors, the time-space domain, or the use of displays
However, Pintoffl et al teaches a method comprising: acquiring ultrasound channel data (“At step 302, an ultrasound system 100 having a software beamformer may acquire unfocused single channel ultrasound data.” [0040]).
And signal processors  (“Thus, for example, one or more of the functional blocks (e.g., processors or memories) may be implemented in a single piece of hardware (e.g., a general purpose signal processor or a block of random access memory, hard disk, or the like)” [0012])
Combined Sacchi et al, and Pintoffl et al teach acquiring ultrasound channel data at a signal processor, generating a predictive error filter with an autoregressive moving average model based at least in part, on the ultrasound channel data with the signal processor; estimating, with the predictive error filter, noise in the ultrasound channel data; and subtracting the noise from the ultrasound channel data to obtain clean channel data with the signal processor.
Pintoffl also teaches generating image data for display based, at least in part, on the clean channel data; and displaying an image based on the image data (“generating an ultrasound image without acoustic shadow artifacts for presentation on a display system 134.” [0027])
Sacchi et al and Pintoffl et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi with a method comprising: acquiring ultrasound channel data as taught by Pintoffl because the individual images may be detected, resampled onto a common grid, and combined in order to produce better image quality ([0003] of Pintoffl).
Sacchi and Pintoffl do not teach wherein the generating, estimating, and subtracting are performed in a time- space domain. Sacchi specifically teaches frequency-space domain.
Van Veen teaches a method to transform the channel data from the frequency-space domain to the time-space domain (“pointwise multiplied by the beamformer coefficients at 135. The sum of these weighted signals at 137 forms the beamformer output z[l]. An inverse DFT 138 transforms the beamformer output back to the time domain where a time-gating window is applied at 139.“ Col. 21 lines 21-25, “a MIST beamforming system was applied to simulated backscatter data generated from finite-difference time-domain (FDTD) computational electromagnetics simulations” Col 9 Lines 3-6, “The resulting FDTD-computed backscatter waveforms represent the scattering effects of heterogeneous normal breast tissue (clutter) and the malignant tumor (signal).The skin response subtraction process estimates the skin component of the signal at each antenna as a filtered combination of the signals at all other antennas” Col 9 Lines 23-29).
Combined Sacchi et al, Pintoffl et al, and Van Veen et al teach the generating, estimating, and subtracting are performed in a time- space domain
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Pintoffl with further comprising: transforming the ultrasound channel data from a time-space domain to a frequency-space domain prior to generating the predictive error filter and transforming the clean channel data from the frequency-space domain to the time-space domain and optionally wherein the method is repeated for every temporal frequency and/or temporal frequency bin of a bandwidth of an ultrasound transducer as taught by Van Veen because this algorithm is shown to effectively eliminate the skin-breast artifact while introducing only a very small level of distortion in the signal backscattered from the lesion. (Col 21, Lines 10-13) of Van Veen.

Regarding Claim 2, Sacchi and Pintoffl teaches the invention substantially as claimed with respect to claim 1.
However, Sacchi and Pintoffl does not teach, method is repeated for every depth of an ultrasound scan.
However, Van Veen et al teaches method is repeated for every depth of an ultrasound scan (“Similarly, the clutter energy is computed by applying the same process to backscatter waveforms obtained from a tumor-free model, repeating for each scan location within the central 6 cm.times.2 cm region of the breast, and averaging the results. “ (Col 26, Lines 50-54)).
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Pintoffl with a method is repeated for every depth of an ultrasound scan as taught by Van Veen because a larger window would capture more signal energy at this scan location, but that same window would capture more clutter energy when the beamformer is steered elsewhere in the breast. The goal of preserving signal energy while discriminating against clutter suggests this strategy of optimizing S/C rather than signal energy alone ((Col 26, Lines 56-62) of Van Veen).

Regarding Claim 3, Sacchi and Pintoffl teaches the invention substantially as claimed with respect to claim 1. Specifically generating a predictive error filter with an autoregressive moving average model  (“an autoregressive/moving average (ARMA) model” (Summary); “In this paper we utilize the ARMA Structure of the signal to estimate the PEF” (Introduction)), 
estimating, with the predictive error filter noise (The noise is estimated by deconvolving the PEF from the non – white innovation in equation 8 (Noise Estimation)).
and subtracting the noise from the data to obtain clean data  (The noise sequence Wk which will be used to estimate the clean signal Sk= Yk – Wk. (Noise Estimation))
However, Sacchi and Pintoffl does not teach, the process above being performed iteratively based, at least in part, on the clean channel data.
However, Van Veen et al teaches the process above being performed iteratively based, at least in part, on the clean channel data. (“transmits a pulse into the breast and collects the resulting backscatter before the next antenna repeats the sequence... which estimates the skin-breast artifact in each channel as a filtered combination of the signals in all other channels. “ (Col 20, Lines 63-64; Col 21, Lines 5-7)).
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Pintoffl with a being performed iteratively based, at least in part, on the clean channel data as taught by Van Veen because this algorithm is shown to effectively eliminate the skin-breast artifact while introducing only a very small level of distortion in the signal backscattered from the lesion. ((Col 21, Lines 10-13) of Van Veen).

Regarding Claim 10, Sacchi teaches generate a predictive error filter with an autoregressive moving average model (“an autoregressive/moving average (ARMA) model” (Summary); “In this paper we utilize the ARMA Structure of the signal to estimate the PEF” (Introduction)); 
estimate, with the predictive error filter, noise in the data; (The noise is estimated by deconvolving the PEF from the non – white innovation in equation 8 (Noise Estimation)).
 and subtract the noise from the channel data to obtain clean data  (The noise sequence Wk which will be used to estimate the clean signal Sk= Yk – Wk. (Noise Estimation))
However, Sacchi does not teach, An ultrasound imaging system comprising: an ultrasound transducer array configured to transmit and receive ultrasound signals; at least one channel operatively coupled to the ultrasound transducer configured to transmit channel data based, at least in part, on the received ultrasound signals; a signal processor operatively coupled to the at least one channel, wherein the signal processor is configured to: acquire the channel data from the at least one channel; The use of the time-space domain and an image processor configured to generating image data for display based, at least in part, on the clean channel data.
However, Pintoffl et al teaches an ultrasound imaging system comprising (“certain embodiments relate to a method and system for enhanced ultrasound image visualization”[0001]): 
an ultrasound transducer array configured to transmit and receive ultrasound signals (“The ultrasound probe 104 may comprise a group of transmit transducer elements 106 and a group of receive transducer elements 108, that normally constitute the same elements.,”[0020]);
at least one channel operatively coupled to the ultrasound transducer configured to transmit channel data based, at least in part, on the received ultrasound signals(“The group of receive transducer elements 108 in the ultrasound probe 104 may be operable to convert the received echoes into analog signals,”[0022]); 
and a signal processor operatively coupled to the at least one channel (“a processor of the ultrasound system 100 may compute focused beams along a standard direction from the unfocused single channel ultrasound data acquired at step 302.” [0040]), 
wherein the signal processor is configured to: acquire the channel data from the at least one channel(“a processor of the ultrasound system 100 may compute focused beams along a standard direction from the unfocused single channel ultrasound data acquired at step 302.” [0040])
and an image processor configured to generating image data for display based, at least in part, on the clean channel data.(“the system 100 comprises a display system 134. The processor 132, 140 is configured to present the constructed compound image at the display system” [0047])
Combined Sacchi et al and Pintoffl et al teach estimating, with the predictive error filter, noise in the channel data; and subtract the noise from the channel data to obtain clean channel data.
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Van Veen with a method comprising: acquiring ultrasound channel data as taught by Pintoffl because the individual images may be detected, resampled onto a common grid, and combined in order to produce better image quality ([0003] of Pintoffl).
Sacchi and Pintoffl do not teach wherein the use of the time-space domain. Sacchi specifically teaches frequency-space domain.
Van Veen Teaches a method to transform the channel data from the frequency-space domain to the time-space domain (“pointwise multiplied by the beamformer coefficients at 135. The sum of these weighted signals at 137 forms the beamformer output z[l]. An inverse DFT 138 transforms the beamformer output back to the time domain where a time-gating window is applied at 139.“ Col. 21 lines 21-25).“a MIST beamforming system was applied to simulated backscatter data generated from finite-difference time-domain (FDTD) computational electromagnetics simulations” Col 9 Lines 3-6, “The resulting FDTD-computed backscatter waveforms represent the scattering effects of heterogeneous normal breast tissue (clutter) and the malignant tumor (signal).The skin response subtraction process estimates the skin component of the signal at each antenna as a filtered combination of the signals at all other antennas” Col 9 Lines 23-29).
Combined Sacchi et al, Pintoffl et al, and Van Veen et al teach acquire the channel data from the at least one channel; generate a predictive error filter with an autoregressive moving average model in a time- space domain; estimate, with the predictive error filter, noise in the channel data in the time-space domain; and subtract the noise from the channel data to obtain clean channel data in the time-space domain
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Pintoffl with further comprising: transforming the ultrasound channel data from a time-space domain to a frequency-space domain prior to generating the predictive error filter and transforming the clean channel data from the frequency-space domain to the time-space domain and optionally wherein the method is repeated for every temporal frequency and/or temporal frequency bin of a bandwidth of an ultrasound transducer as taught by Van Veen because this algorithm is shown to effectively eliminate the skin-breast artifact while introducing only a very small level of distortion in the signal backscattered from the lesion. (Col 21, Lines 10-13) of Van Veen.
Regarding Claim 11, Sacchi,  Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claim 10.
Additionally, Pintoffl et al teaches wherein the ultrasound transducer array includes a plurality of transducer elements (“The ultrasound probe 104 may comprise a group of transmit transducer elements 106 and a group of receive transducer elements 108, that normally constitute the same elements.” [0020]) 
and the at least one channel includes a channel for each of the plurality of transducer elements.(” sum the delayed channel signals received from the plurality of A/D converters 122 and output a beam summed signal.”[0024])
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Van Veen with a method comprising: wherein the ultrasound transducer array includes a plurality of transducer elements and the at least one channel includes a channel for each of the plurality of transducer elements as taught by Pintoffl that is operable to provide enhanced ultrasound image visualization by detecting and replacing acoustic shadow artifacts 12 with ultrasound image data acquired from one or more different angles and/or directions ([0019] of Pintoffl).

Regarding Claim 21, Sacchi,  Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claim 10.
Additionally, Pintoffl et al teaches further comprising a display configured to display an image based on the image data. “generating an ultrasound image without acoustic shadow artifacts for presentation on a display system 134.” [0027]
Sacchi et al, Pintoffl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi  and Van Veen with a display as taught by Pintoffl  because the acquired ultrasound scan data may be displayed on the display system 134 at a display-rate that can be the same as the frame rate, or slower or faster. ([0028] of Pintoffl).

Claims 6, 7,  8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchi et al (FX ARMA filters) and Pintoffl et al (US 20180275258 A1) in view of Van Veen et al (US 7570063 B2). as applied to claim 1, 2, 3, 10, 11, and 21 above, and further in view of Sikdar et al (US 7803116 B2).

Regarding Claim 6, Sacchi, Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claim 1. Additionally Sacchi teaches solving an eigenvalue problem for the predictive error filter, (“PEF is obtained from the eigendecomposition of the covariance matrix of the noisy signal“ (Summary))
However, Sacchi, Pintoffl, and Van Veen do not teach, wherein estimating the predictive error filter with the autoregressive moving average model includes: generating a multi-order model of the predictive error filter; converting the multi-order model and the ultrasound channel data to matrix form;, wherein the eigenvalue problem comprises a correlation matrix of a noisy sequence times the predictive error matrix equal to a variance of noise times the predictive error matrix, wherein a solution of the eigenvalue problem for the predictive error filter is an eigenvector corresponding to a minimum eigenvalue of the correlation matrix of the noisy sequence.
However, Sikdar et al teaches wherein estimating the predictive error filter with the autoregressive moving average model includes: generating a multi-order model of the predictive error filter; (“computational requirement that is highly dependent on the choice of model order “ (Col 16 Lines 56-57)) 
converting the multi-order model and the ultrasound channel data to matrix form; (“wherein the tissue vibration processor further configured to decompose the residual phase by: (a) estimating a correlation matrix from the residual phase; and (b) performing eigendecompostion of the correlation matrix to determine the dominant components. “ (Claim 11)) 
wherein the eigenvalue problem comprises a correlation matrix of a noisy sequence times the predictive error matrix equal to a variance of noise times the predictive error matrix, (“One approach for processing the ensemble of 2D ultrasound data comprises the steps of estimating a correlation matrix from the ultrasound data, and carrying out an eigen decomposition of the correlation matrix to identity a signal subspace and a noise subspace. “ (Col 3 Lines 66-67, Col 4 Lines 1-3)) 
wherein a solution of the eigenvalue problem for the predictive error filter is an eigenvector corresponding to a minimum eigenvalue of the correlation matrix of the noisy sequence (“In a step 54, a correlation matrix is estimated from the color-flow data. In a step 56, the correlation matrix is employed to carry out an eigendecomposition, producing a signal subspace 58 and a noise subspace 60. Using the signal subspace and the noise subspace, the frequency of the dominant components is estimated “ (46) “The eigenvectors are arranged in order of decreasing eigenvalues. The eigenvalues are a measure of the signal energy contributed by the corresponding eigenvector.” (Col 14 Lines 9-12)).
Sacchi et al, Pintoffl et al Van Veen et al, and Sikdar et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen, and Pintoffl with wherein estimating the predictive error filter with the autoregressive moving average model includes: generating a multi-order model of the predictive error filter; converting the multi-order model and the ultrasound channel data to matrix form; solving an eigenvalue problem for the predictive error filter, wherein the eigenvalue problem comprises a correlation matrix of a noisy sequence times the predictive error matrix equal to a variance of noise times the predictive error matrix, wherein a solution of the eigenvalue problem for the predictive error filter is an eigenvector corresponding to a minimum eigenvalue of the correlation matrix of the noisy sequence as taught by Sikdar because the tissue vibration imaging mode might then be used for locating the origin of the vibration more precisely, relative to the patient's anatomy and/or for obtaining simultaneous information about vibrations and the underlying blood flow ((Col 2 Lines 49-54) of Sikdar).

Regarding Claim 7, Sacchi, Pintoffl, and Van Veen and Sikdar teaches the invention substantially as claimed with respect to claims 1 and 6.
However, Sacchi, Pintoffl, and Van Veen do not teach, wherein estimating the noise in the ultrasound channel data comprises deconvolving the predictive error filter and the noisy sequence.
However, Sikdar et al teaches wherein estimating the noise in the ultrasound channel data comprises deconvolving the predictive error filter and the noisy sequence (“One approach for processing the ensemble of 2D ultrasound data comprises the steps of estimating a correlation matrix from the ultrasound data, and carrying out an eigen decomposition of the correlation matrix to identity a signal subspace and a noise subspace. A frequency of the dominant vibration components in the signal subspace and the noise subspace are then estimated” (Col 3 Lines 66-67, Col 4 Lines 1-5))
Sacchi et al, Pintoffl et al, Van Veen et al, and Sikdar et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen, and Pintoffl with estimating the noise in the ultrasound channel data comprises deconvolving the predictive error filter and the noisy sequence as taught by Sikdar because this is a method for detecting and localizing internal bleeding using an ensemble of 2D ultrasound data that could be beneficially employed by paramedics and trauma centers to localize bleeding in patients. In addition, a tissue vibration imaging mode on high-end ultrasound systems can augment duplex ultrasound for enhanced diagnostic capability.  ((Col 3 Lines 54-56, Col 3 Lines 44-48) of Sikdar).

Regarding Claim 8, Sacchi, Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claims 1.
However, Sacchi, Pintoffl, and Van Veen do not teach, further comprising geometrically aligning or applying delays to the channel data prior to generating the predictive error filter.
However, Sikdar et al teaches further comprising geometrically aligning or applying delays to the channel data prior to generating the predictive error filter (“The transmitted signal is reflected by scatterers (not shown) along the beam path and is received after a time delay” (Col 6 Lines 13-15), ”A front-end subsystem 14 includes a beam former 16 that performs dynamic focusing, apodization, and steering of both transmitted and received ultrasonic waveforms.”(Col 6 Lines 19-22), “The acquired quadrature ensemble (or color-flow) data are then processed in a back-end subsystem 22, depending on the one (or more) ultrasound mode(s) that is/are selected, e.g., B-mode, color-flow mode, tissue vibration mode, and Doppler mode.”(Col 6 Lines 30-34)).
Sacchi et al, Pintoffl et al, Van Veen et al, and Sikdar et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen, and Pintoffl with further comprising geometrically aligning or applying delays to the channel data prior to generating the predictive error filter as taught by Sikdar because the time delay introduced by the scatterers is reflected in the phase of the complex quantity I(t)+jQ(t). Thus, the phase of the complex received signal provides an estimate of the instantaneous position of the scatterer. By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. ((Col 6 Lines 40-46) of Sikdar).

Regarding Claim 9, Sacchi, Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claims 1.
However, Sacchi, Pintoffl, and Van Veen do not teach, further comprising summing the clean channel data.
However, Sikdar et al teaches further comprising summing the clean channel data (“Thus, the ultrasound signal can be modeled as a sum of complex exponentials embedded in noise” (Col 12 Lines 7-8))
Sacchi et al, Pintoffl et al, Van Veen et al, and Sikdar et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen and Pintoffl with further comprising summing the clean channel data as taught by Sikdar because the attenuation of the ultrasound signal will reduce the dynamic range and limit the minimum detectable amplitude in deep tissue to .about.0.5 .mu.m. ((Col 15 Lines 12-14) of Sikdar).

Regarding Claim 12, Sacchi, Pintoffl, and Van Veen teaches the invention substantially as claimed with respect to claim 10. Additionally Pintoffl teaches wherein the signal processor is configured to acquire the channel data from the beamformer. (“may generate an image based on unfocused single channel data acquired with a software beamformer.”[0030])
However, Sacchi, Pintoffl, and Van Veen do not teach, further comprising a beamformer configured to provide delays and/or geometrical alignment of the channel data, 
However, Sikdar et al teaches further comprising a beamformer configured to provide delays and/or geometrical alignment of the channel data, (“The transmitted signal is reflected by scatterers (not shown) along the beam path and is received after a time delay” (Col 6 Lines 13-15), ”A front-end subsystem 14 includes a beam former 16 that performs dynamic focusing, apodization, and steering of both transmitted and received ultrasonic waveforms.”(Col 6 Lines 19-22), “The acquired quadrature ensemble (or color-flow) data are then processed in a back-end subsystem 22, depending on the one (or more) ultrasound mode(s) that is/are selected, e.g., B-mode, color-flow mode, tissue vibration mode, and Doppler mode.”(Col 6 Lines 30-34)).
Sacchi et al, Pintoffl et al, Van Veen et al, and Sikdar et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen, and Pintoffl with further comprising a beamformer configured to provide delays and/or geometrical alignment of the channel data, and wherein the signal processor is configured to acquire the channel data from the beamformer as taught by Sikdar because the time delay introduced by the scatterers is reflected in the phase of the complex quantity I(t)+jQ(t). Thus, the phase of the complex received signal provides an estimate of the instantaneous position of the scatterer. By monitoring the change of phase over time, the displacement and velocity of the scatterer can be estimated. ((Col 6 Lines 40-46) of Sikdar).

Claim 17,  18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sacchi et al (FX ARMA filters) in view of Rigby et al (US 20100113926 A1) in further view of Van Veen et al (US 7570063 B2).
Regarding Claim 17, Sacchi et al teaches generating a predictive error filter with an autoregressive moving average model (“an autoregressive/moving average (ARMA) model” (Summary); “In this paper we utilize the ARMA Structure of the signal to estimate the PEF” (Introduction)), 
estimating, with the predictive error filter noise in the data (The noise is estimated by deconvolving the PEF from the non – white innovation in equation 8 (Noise Estimation)).
subtracting the noise from the data to generate clean data (The noise sequence Wk which will be used to estimate the clean signal Sk= Yk – Wk. (Noise Estimation))
However, Sacchi et al does not teach, a method comprising: acquiring beamsum data with a processor, the beamsum data responsive to a plurality of ultrasound transmit events in a plurality of directions; wherein the generating, estimating, and subtracting are performed in a time-space domain; generating image data for display based, at least in part, on the clean data; and displaying an image based on the image data.
However, Rigby et al teaches a method comprising: acquiring beamsum data with a processor, the beamsum data responsive to a plurality of ultrasound transmit events in a plurality of directions (“The method provides for extracting a blood component from an element signal produced by an element to obtain a filtered element signal, and extracting a blood component from a beamsum signal to obtain a filtered beamsum signal,” [0009]) (“The output of a color flow processor 104, which is available on many ultrasound imaging systems, operating on the beamsum data, may be an input to the correlation sum processor 112.” [0036]) (“allow a user to interface with the ultrasound system 10 based on the data displayed on the monitor 38.” [0026])
generating image data for display based, at least in part, on the clean data; and displaying an image based on the image data. (“Similarly each received signal is individually delayed to maximize the response of the system to reflected energy for a desired direction and depth and with a desired shape. The delayed receive signals are summed and processed to create and display an image of the imaging subject.” [0002]) (
Combined Sacchi et al and Rigby et al teach estimating, with the predictive error filter noise in the beamsum data, and subtracting the noise from the beamsum  data to generate clean data.
Sacchi et al and Rigby et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi with a method comprising: acquiring beamsum data, the beamsum data responsive to a plurality of ultrasound transmit events in a plurality of directions as taught by Rigby because A method of increasing the contribution of the blood component in signals would allow small blood vessels in certain tissue structures to be used as approximate point like reflectors for time-delay estimation which greatly improves the accuracy and reliability of time-delay estimation [0007] of Rigby.
Sacchi and Rigby do not teach wherein the generating, estimating, and subtracting are performed in a time- space domain. Sacchi specifically teaches frequency-space domain.
Van Veen Teaches a method to transform the channel data from the frequency-space domain to the time-space domain (“pointwise multiplied by the beamformer coefficients at 135. The sum of these weighted signals at 137 forms the beamformer output z[l]. An inverse DFT 138 transforms the beamformer output back to the time domain where a time-gating window is applied at 139.“ Col. 21 lines 21-25).“a MIST beamforming system was applied to simulated backscatter data generated from finite-difference time-domain (FDTD) computational electromagnetics simulations” Col 9 Lines 3-6, “The resulting FDTD-computed backscatter waveforms represent the scattering effects of heterogeneous normal breast tissue (clutter) and the malignant tumor (signal).The skin response subtraction process estimates the skin component of the signal at each antenna as a filtered combination of the signals at all other antennas” Col 9 Lines 23-29).
Combined Sacchi et al, Rigbyet al, and Van Veen et al teach the generating, estimating, and subtracting are performed in a time- space domain
Sacchi et al, Rigbyl et al, and Van Veen et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Pintoffl with further comprising: transforming the ultrasound channel data from a time-space domain to a frequency-space domain prior to generating the predictive error filter and transforming the clean channel data from the frequency-space domain to the time-space domain and optionally wherein the method is repeated for every temporal frequency and/or temporal frequency bin of a bandwidth of an ultrasound transducer as taught by Van Veen because this algorithm is shown to effectively eliminate the skin-breast artifact while introducing only a very small level of distortion in the signal backscattered from the lesion. (Col 21, Lines 10-13) of Van Veen.

Regarding Claim 18, Sacchi et al, Van Veen et al, and Rigby et al teach the invention substantially as claimed with respect to claim 17.
Additionally, Rigby et al teaches wherein the beamsum data comprises a plurality of beamsum signals (“filtering beamsum signals to obtain one or more filtered beamsum signals” [0010]) 
each of the plurality of beamsum signals having a plurality of depths and generating the predictive error filter (“ Each waveform is emitted with a relative time delay chosen to focus the net transmitted waveform in a desired direction and depth and with a desired shape” [0002])
estimating the noise, and subtracting the noise is repeated for each of the plurality of beamsum signals for each of the plurality of depths (“This process repeats for each block of samples in the input signal,”[0033])
Sacchi et al, Van Veen et al, and Rigby et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Van Veen with wherein the beamsum data comprises a plurality of beamsum signals, each of the plurality of beamsum signals having a plurality of depths, and generating the predictive error filter, estimating the noise, and subtracting the noise is repeated for each of the plurality of beamsum signals for each of the plurality of depths as taught by Rigby because This process repeats for each block of samples in the input signal, thereby producing an output signal with fewer samples than the input signal [0033] of Rigby.

Regarding Claim 20, Sacchi et al, Van Veen et al, and Rigby et al teach the invention substantially as claimed with respect to claim 17.
However, Sacchi and Van Veen do not teach, wherein each of the plurality of ultrasound transmit events is a plane wave or a diverging wave.
However, Rigby et al teaches wherein each of the plurality of ultrasound transmit events is a plane wave or a diverging wave. (“Typically, ultrasound systems comprise an array of transducer elements used for transmitting a set of waveforms into an imaging subject and for receiving a set of reflected ultrasound signals. Each waveform is emitted with a relative time delay chosen to focus the net transmitted waveform in a desired direction and depth and with a desired shape.” [0002])
Sacchi et al, Van Veen et al, and Rigby et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi and Van Veen with wherein each of the plurality of ultrasound transmit events is a plane wave or a diverging wave.as taught by Rigby because each received signal is individually delayed to maximize the response of the system to reflected energy for a desired direction and depth and with a desired shape ([0002] of Rigby).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sacchi et al (FX ARMA filters) in view of Rigby et al (US 20100113926 A1) in further view of Van Veen et al (US 7570063 B2). as applied to claim 17, 18, and 20 above, and further in view of Pintoffl et al (US 20180275258 A1).

Regarding Claim 19, Sacchi et al, Van Veen et al, and Rigby et al teach the invention substantially as claimed with respect to claim 17. Specifically Rigby teaches the beamsum data (“The method provides for extracting a blood component from an element signal produced by an element to obtain a filtered element signal, and extracting a blood component from a beamsum signal to obtain a filtered beamsum signal,” [0009]).
However, Sacchi, Van Veen, and Rigby do not teach, wherein the beamsum data is generated based on coherently compounding a plurality of beamsum signals obtained from different respective beam directions
However, Pintoffl et al teaches compounding the data from a plurality of signals obtained from different respective beam directions (“the signal processor 132 may be operable to perform compounding”[0027], “employs beam steering to transmit/receive ultrasound beams at multiple distinct beam angles which insonify a common region, from which multiple images are formed. The individual images may be detected, resampled onto a common grid, and combined in order to produce better image quality.”[0003])
Combining Sacchi et al, Rigby, and Pintoffl teach the beamsum data is generated based on coherently compounding a plurality of beamsum signals obtained from different respective beam directions
Sacchi et al, Rigby, Van Veen et al, and Pintoffl et al are all considered to be analogous to the claimed invention because they are in the same field of ultrasound scanning systems and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Sacchi, Van Veen, and Rigby with wherein the beamsum data is generated based on coherently compounding a plurality of beamsum signals obtained from different respective beam directions as taught by Pintoffl the individual images may be detected, resampled onto a common grid, and combined in order to produce better image quality. ([0003] of Pintoffl)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793